Citation Nr: 1119295	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of gall bladder removal, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to March 1947.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is of record.  

The Board notes that the instant matter was previously before the Board in September 2010, at which time the Board remanded the Veteran's service connection claim for further development.  Unfortunately, a remand is again required.  Although the additional delay is regretted, the Board finds that additional development is necessary with respect to the Veteran's service connection claim.

The Board also notes that on April 29, 2011, it received from the Veteran a letter requesting additional time to submit evidence in response to a March 2011 supplemental statement of the case.  In light of the Board's determination that another remand is necessary, the Veteran's request is moot, as he has the right to submit additional evidence and argument on remand.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

As noted in the introduction, the instant matter was previously before the Board in September 2010.  At that time, the Board remanded the matter, in part, for the AMC to attempt to obtain any records for the Veteran related to treatment which it stated the Veteran had purportedly received at a VA Medical Center (VAMC) in the 1950s.  Regretfully, the Board mistakenly identified that VAMC as being in Marion, Indiana, rather than Marion, Illinois, as indicated by the Veteran during his August 2010 hearing.  

In light of this mistaken identification, the Board finds that the matter must again be remanded for the agency of original jurisdiction (AOJ) to seek to obtain any records for the Veteran related to treatment received at the Marion, Illinois, VAMC.  The AOJ is reminded that, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103A(b)(3) (West 2002).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2010).

Further, VA is required to notify a claimant that it has made reasonable efforts to obtain his or her Federal records but was either unable to obtain them or it was reasonably certain that any additional efforts to obtain such records would be futile.  Id.  The notice must specifically contain the following information: "(i) The identity of the records VA was unable to obtain; (ii)[a]n explanation of the efforts VA made to obtain the records; (iii)[a] description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv)[a] notice that the claimant is ultimately responsible for providing the evidence."  Id.; see 38 U.S.C.A. § 5103A(b)(2).

The Board notes that although the AOJ received a negative response to its request for records from the VA Northern Indiana Health Care System in Marion, Indiana, and a formal finding of unavailability was rendered, it does not appear that the Veteran was ever so notified of its formal finding or that the AOJ complied with the requirements of 38 C.F.R. § 3.159(e).  Thus, on remand, if it is determined that the Veteran's Marion, Illinois, VAMC records are indeed nonexistent or unattainable, the Veteran must be notified of that determination in compliance with 38 C.F.R. § 3.159(e).  

The Board also notes that in a statement received on April 29, 2011, the Veteran requested that VA seek to obtain his treatment records from Fort Snelling, Minnesota, showing treatment purportedly related to conditions resulting from exposure to radiation in service.  In that statement, the Veteran indicated that those records were part of his "Navy medical records."  A review of the Veteran's service treatment records previously associated with the claims folder fails to reveal any records related to treatment at Fort Snelling.  However, in a statement in March 2009, the Veteran indicated that he had received treatment at Fort Snelling after his discharge from the Navy.  On remand, the AMC should contact the Veteran and request that he provide more specific information regarding the treatment received at Fort Snelling, to include the approximate dates of such treatment and within which facility that treatment was received.  A query should then be made for any relevant records from the identified facility or other appropriate agency that might house such records.  

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, the United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).
In its September 2010 remand, the Board directed the Veteran to be scheduled for a VA examination to determine that nature, extent, and etiology of any residuals of gall bladder removal.  The examiner was to offer an opinion as to the likelihood that any residual was causally related to service, to include exposure to ionizing radiation.

The Veteran was afforded a VA examination in October 2010, during which the examiner noted that the Veteran suffered from crampy abdominal pain and diarrhea, most likely related to his cholecystectomy and being without a gallbladder.  The examiner then stated that the most common cause of gallbladder obstruction was gallstones.  She noted, however, that it was theoretically possible and had been observed that tumors of the gallbladder could obstruct and cause cholecystitis.  She indicated that without pathology, it was impossible to state with any certainly the etiology of the Veteran's cholecystitis.  The examiner then opined, however, that it was more likely than not that the Veteran's cholecystitis and residuals of gallbladder surgery were not related to ionizing radiation, but noted that that possibility did remain and stated that in the absence of pathological evidence, which was not currently available, there was no way to say with absolute certainty.  

The Board finds the basis of the VA examiner's negative opinion to be somewhat unclear.  She apparently assumed that the Veteran more likely had gallstones than any type of tumor.  In his August 2011 letter, however, the Veteran stated that he distinctly remembered being told after his surgery that he did not have gallstones.  In light of the Veteran's assertion and the VA examiner's somewhat contradictory opinion, the Board finds that the examination report should be returned the VA examiner who rendered the October 2010 opinion for clarification.  Specifically, the examiner should be asked to consider the Veteran's assertion that gallstones were not found.  The examiner should also be asked to specifically comment on the Veteran's assertion that he had cancer of the gall bladder.  Lastly, the examiner should be asked to provide more detailed reasoning to support her conclusion that the Veteran's cholecystitis and residuals of gall bladder surgery were not related to ionizing radiation.

Lastly, the Board notes that the Veteran submitted a March 2007 private opinion from D. B., M.D., who stated that the Veteran's health problems with his gall bladder could have been due to his exposure to chemicals and radiation in the military.  That opinion, however, is couched in speculative terms and contains no supporting rationale.  The standards of adequacy for private and VA medical opinions are the same.  That is, a medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.  The Veteran is reminded that it is he who is ultimately responsible for submitting any private medical evidence.  Thus, on remand, the Veteran is invited to seek a more detailed opinion from Dr. B..  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The AOJ should specifically request that he provide this information with regard to treatment purportedly received at Fort Snelling, Minnesota.  With any necessary authorization from the Veteran, a query should be made with Fort Snelling, or any other appropriate agency, for any such records pertaining to the Veteran.

The Veteran is reminded that he too can submit evidence in support of his claim.  He is specifically invited to submit a more detailed statement from D. B., M.D., to support his March 2007 private opinion.

2.  Appropriate action should be taken to obtain copies of any VA treatment records from the VAMC in Marion, Illinois.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

3.  The AOJ should request that the examiner who conducted the October 2010 examination, if she is still available, provide an addendum that takes into account the Veteran's assertion that he distinctly remembers being informed that he did not have gallstones.  As part of the requested addendum, the examiner should also comment on the Veteran's assertion that he had cancer of the gall bladder.  The examiner should again review the Veteran's claims folder, including a copy of this remand, and provide an opinion as to whether it is at least as likely as not (i.e., a 50% or higher degree of probability) that any residuals of gall bladder removal are causally related to service, to include exposure to ionizing radiation.

If the October 2010 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination to determine whether it is at least as likely as not that any residuals of gall bladder removal are causally related to service, to include exposure to ionizing radiation.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

If an examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky, supra.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

